Citation Nr: 0411094	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to increased evaluation for residuals of removal of a 
Baker's cyst, left knee, currently rated as percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1956.

The case comes before the Board of Veterans' Appeals (Board) from 
an October 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the appeal.

2.  The veteran's left knee disability is manifested by subjective 
complaints of pain, weakness, stiffness, recurrent subluxation, 
swelling, instability, dislocation, fatigue and lack of endurance, 
with objective medical evidence of flexion of 135 degrees with 
pain at 135 degrees and extension of 0 degrees with no pain, and a 
minimally abnormal McMurray test on the left.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent 
for residuals of removal of a Baker's cyst, left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41-4.42, 4.71a, Diagnostic 
Codes 5299-5015 (2003).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 
29, 2001).  Accordingly, in general where the record demonstrates 
that the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, in 
this case, for the reasons set forth below, the VA has complied 
with the VCAA, as well as the recent implementing regulations, in 
reference to the issue addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the evidence 
needed to show his entitlement to an increased evaluation for his 
service-connected left knee disability, currently rated as 10 
percent disabling, via the October 1998 rating decision, the March 
2000 rating decision, the March 2000 statement of the case, a 
March 2001 RO letter, a January 2002 RO letter and the August 2003 
supplemental statement of the case (SSOC).  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his service connected left knee disability has 
increased in severity enough to warrant an increased disability 
evaluation.  Finally, via the March 2001 RO letter, the veteran 
was provided with specific information concerning changes in the 
law and regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, all available 
and identified medical records have been obtained.  Additionally, 
in an August 2003 RO letter, the veteran was informed that 
additional development was being performed by VA and was given the 
opportunity to submit additional evidence or argument in support 
of his case.  No additional evidence, which may aid the veteran's 
claim or might be pertinent to the bases of the claim, has been 
identified.  Thus, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 412 
(2003), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter holding 
in Pelegrini would require the Board to dismiss every case that 
did not absolutely meet these standards.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini would 
require that the entire rating process be reinitiated from the 
very beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The prior 
actions of the veteran would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of the 
line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of his 
claim.  

Further, the Board does a de novo review of the evidence and is 
not bound by the RO's prior conclusions in this matter.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter which 
under 38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, and 
such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially since 
an RO determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole decision of 
the Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision of 
either the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice the RO provided to the appellant was not given prior to the 
first RO adjudication of the claim, the notice was provided by the 
RO in the March 2001 RO letter, prior to the present transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied by 
the notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice

Upon reviewing the veteran's claims file, the Board finds that all 
relevant facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal has 
been identified and obtained.  The RO has afforded the veteran a 
comprehensive VA examination, and has obtained all noted records 
of medical treatment for the disorder at issue.  The veteran 
declined the opportunity for a hearing on appeal before a hearing 
officer or Veterans Law Judge.  The Board is not aware of any 
additional relevant evidence, which is available in connection 
with this appeal, and concludes that all reasonable efforts have 
been made by VA to obtain the evidence necessary to substantiate 
the veteran's claim.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  See 
generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

In the October 1998 rating decision, the veteran was granted a 10 
percent disability evaluation for residuals post Baker's cyst 
removal, left knee, under Diagnostic Codes 5299-5015, effective 
March 1998.  In October 1998, the veteran submitted a notice of 
disagreement arguing for an increased rating in excess of 10 
percent for his left knee disability.  At present, the veteran's 
claim is before the Board for appellate review.

Disability evaluations are determined by evaluating the extent to 
which the veteran's service-connected disability affects his 
ability to function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2003).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, it 
is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-
97.  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part, which becomes painful on use 
must be regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of disuse, 
either through atrophy, the condition of the skin, absence of 
normal callosity, or the like.  See 38 C.F.R. § 4.40 (2003).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 38 
C.F.R. § 4.45 (2003).  It is the intention of the Rating Schedule 
to recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

The evidence of record reflects the veteran has had left knee 
symptomatology since his rating decision of October 1998, granting 
a 10 percent rating, to the present.  Specifically, VA 
examinations performed in November 1999 and April 2002 show 
complaints of pain and evidence of degenerative changes in the 
left knee.  As well, the evidence includes medical records from 
the Atlanta, Georgia VA Medical Center (VAMCs) dated from 2000 to 
2002 describing the treatment the veteran has received over time 
for left knee symptomatology.

A November 1999 fee-basis examination report reveals the veteran's 
range of motion of the left knee was 0 to 120 degrees with pain on 
palpation of the medial aspect and medial posterior aspect between 
the epicondyles in the medial compartment, a slight crepitus but 
no redness, heat, or swelling.  X-rays of the left knee revealed 
degenerative joint disease of the left knee, genu varum deformity 
of the left tibia, and a medial compartment narrowing with 
osteophyte formation.  The veteran's diagnosis was degenerative 
joint disease of left knee with medial compartment narrowing and 
genu varum deformity of the left tibia, and torn anterior cruciate 
ligament and posterior cruciate, with meniscus tear of the left 
knee.

Medical records from the Atlanta VAMC dated from 2000 to 2002, 
show that the veteran underwent arthroscopic surgery on his left 
knee in October 2000.  The postoperative reports indicated that 
the operation was successful but that the patient continued to 
complain about pain in his left knee.

The most recent fee-basis examination was performed in April 2002.  
The examination report shows that veteran still complains of pain 
in his left knee and was found to have limited function of 
prolonged standing and walking.  His range of motion in the left 
knee was found to be 0 to 135 degrees with pain at 135 degrees.  
The veteran's posture and gait were found to be normal and his 
feet did not reveal any sign of abnormal weight bearing.  
Additionally, Drawer's test was found to be within normal limits 
bilaterally and McMurray's test was found to minimally abnormal on 
the left.  The veteran's diagnosis was residuals removal Bakers 
cyst left knee with difficulty in prolonged walking, standing, 
running, stooping, squatting, and climbing several steps at the 
same time.

With respect to the applicable rating criteria, the veteran's left 
knee disability is currently evaluated as 10 percent disabling 
under Diagnostic Codes 5299-5015.  In this respect, where the 
particular disability for which a claimant has been service 
connected is not listed, as in this case, such disability may be 
rated by analogy to a closely related disease in which not only 
the functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27 (2002); see also Lendenmann v. Principi, 3 Vet. App. 
345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Diagnostic Code 5015 evaluates disabilities characterized by 
benign new growths of bones.  A note under Diagnostic Code 5015 
specifies that the diseases evaluated under Diagnostic Codes 5013 
through 5024 (except gout) will be rated on limitation of motion 
of the affected parts, as arthritis, degenerative.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015 (2003).  Degenerative arthritis is 
evaluated under Diagnostic Code 5003, which provides that 
degenerative arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved .  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensably disabling under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is assigned where x-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  And, a 20 percent evaluation is granted where x-ray 
evidence shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  However, the 20 
and 10 percent ratings based on x-ray findings, above, will not be 
utilized in rating conditions listed under Diagnostic Codes 5013 
to 5024, inclusive, as in this case.  See id, Note (2).

Limitation of motion of the knee is contemplated by Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero 
percent evaluation where flexion of the leg is limited to 60 
degrees.  A 10 percent evaluation is warranted for flexion limited 
to 45 degrees.  A 20 percent evaluation is assigned for flexion 
limited to 30 degrees.  And, a 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).  Additionally, pursuant to 
Diagnostic Code 5261, a zero percent evaluation is warranted where 
extension of the leg is limited to five degrees.  A 10 percent 
evaluation is assigned where extension is limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent rating is granted for extension limited 
to 20 degrees.  A 40 percent evaluation is warranted for extension 
limitation to 30 degrees.  And, a 50 percent rating is assigned 
for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

In this case, the medical evidence of record shows that the 
veteran's current left knee range of motion is from 0 to 135 
degrees, albeit with pain at the 135 degree range, per the April 
2002 VA examination report.  Therefore, an increased rating in 
excess of 10 percent is not warranted under either Diagnostic Code 
5260 or 5261.

The Board has also considered other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Code 5257.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for knee 
disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; and 
30 percent (the maximum allowed) for severe impairment.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Since Diagnostic 
Code 5257 is not predicated on loss of range of motion, §§ 4.40 
and 4.45 with respect to pain do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In this case, per the last VA examination 
in April 2002, the veteran reported pain, weakness, stiffness, 
recurrent subluxation, swelling, instability, and dislocation in 
the left knee knee.  However, the veteran denied inflammation and 
locking and there was no objective finding of recurrent 
subluxation or lateral instability.  As such, an increased rating 
in excess of 10 percent is not warranted under Diagnostic Code 
5257. 

Furthermore, the Board finds that the entirety of the evidence 
does not support a finding that the veteran's left knee disability 
is characterized by arthritis, loss of motion, crepitus, swelling, 
effusion, laxity or instability, or weakness.  As such, VA's 
General Counsel precedent opinions 23-97 and 9-98 are not for 
application in this case.  See VAOPGCPREC 23-97 (holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, separately, 
if there is limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 or 5261); see 
VAOPGCPREC 9-98 (holding that a separate rating for arthritis 
could also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59). 

Additionally, the Board finds that the currently assigned 10 
percent rating is appropriate, even upon consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06.  The objective medical evidence 
simply does not confirm that the veteran's left knee disability is 
productive of additional functional loss due to pain and weakness, 
other than that already considered by the currently assigned 10 
percent rating.  As a matter of fact, the veteran's range of 
motion is from 0 to 135 degrees.  Accordingly, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
evaluation in excess of 10 percent for the veteran's left knee 
disability.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against an increased evaluation of residuals 
removal Baker's cyst left knee, currently rated as 10 percent 
disabling.  Under these circumstances, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. 
§ 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's chronic left knee tendinitis has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of record 
simply does not show that the veteran's disability, per se, is 
productive of marked interference with employment.  In this 
respect, the law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on these issues.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed here, 
the Board finds that such impairment is contemplated in the 
currently assigned rating.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the regular 
schedular standards.  

With respect to the disability at issue, the applicable rating 
criteria contemplate higher ratings.  However, the Board has not 
found the disability under consideration to be of such severity as 
to warrant assignment of a higher rating on a schedular basis than 
that indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of removal of 
a Baker's cyst, left knee, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



